Case: 20-50184       Document: 00515529043             Page: 1     Date Filed: 08/17/2020




            United States Court of Appeals
                 for the Fifth Circuit                                     United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                            August 17, 2020
                                   No. 20-50184
                                 Summary Calendar                            Lyle W. Cayce
                                                                                  Clerk


 United States of America,

                                                                 Plaintiff—Appellee,

                                         versus

 Jacob Ray Owens,

                                                             Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:19-CR-44-2


 Before King, Smith, and Wilson, Circuit Judges.
 Per Curiam:*
        Jacob Owens appeals his sentence for conspiracy to possess with
 intent to distribute fifty grams or more of methamphetamine. See 21 U.S.C.
 §§ 841(a)(1), (b)(1)(A), 846. As Owens acknowledges, his as-applied Sixth
 Amendment sentencing challenge is foreclosed by circuit precedent. See



        *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
 ion should not be published and is not precedent except under the limited circumstances
 set forth in 5th Circuit Rule 47.5.4.
Case: 20-50184     Document: 00515529043        Page: 2     Date Filed: 08/17/2020




                                 No. 20-50184


 United States v. Hernandez, 633 F.3d 370, 374 (5th Cir. 2011); Groendyke
 Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969). Accordingly, his
 motion for summary disposition is GRANTED, and the judgment is
 AFFIRMED.




                                      2